Title: From Thomas Jefferson to Thomas Mann Randolph, 21 January 1821
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
Jan. 21. 21.
Our last mail brought us your favor of the 14th the case of mr Johnson is thus. his last attendance was on the 4th of Oct. 1819. at the meeting of Apr. 1820. he was prevented by the precedin day being one of very close snow. at our meeting of Oct. 1820. he was confined in Amherst by a dangerous illness. this was known to the board and became a matter of consultation; and the words of the law being that ‘on failure of a visitor to act for the space of one year, the Governor  with the advice of council shall appoint a successor’ they were of opinion (unanimously I believe) that the case had arisen as to mr Johnson, altho’ entirely without voluntary default, and they instructed me to apply for a reappointment, all of us considering that his loss to the board would be very serious. as there was time yet before the next meeting, I let the matter lie, until he called on me the other day when I mentioned it to him. he had not before been apprised of the terms of the law; and it is now my duty to ask his reappointment. I am aware that the loose use of the word successor in the law might be understood to exclude the person failing. I know it was not the intention in drawing it (because I drew it myself) nor can I suppose the legislature had such intention. the word was used as the proper one in the other two cases of death & removal and importing nothing more in the other  case than a new commission. and as this case must frequently happen, I think we had better at once adopt a liberal construction best suited to practice. but if yourself & the board should think yourselves obliged to adhere to the letter of the law, I could propose that a commission be given to any body, who will first accept it and resign the next day, when a 2d commission may be given to mr Johnson as his successor. this will only give the trouble of two commissions instead of one to produce the same effect: altho’ I think myself that the other is quite within the rules of construction, which allow much weight to convenience and a rational presumption of the intention of the legislature.With respect to the loan you suggest, three of our colleagues being on the spot and so much better judges of the circumstances which govern the case, that I shall acquiesce with perfect satisfaction in whatever they may do. accept the assurance of my great affection & respect.Th: JeffersonP. S. Jan. 22. I kept my letter open in hopes that I might announce to you Martha’s arrival the last night when we thought we might expect her. but she is not arrived, nor have we any information later than your letter of the 14thJefferson got back from Bedford the night before last. he was gone there when the letter to him under cover to me was recieved. on application to mr T. E. Randolph I broke the seal and gave to him the sealed paper within, which was addressed to him.